           Case 1:20-cv-04665-CM Document 2 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL R. BRESSLER; ASHMANIE
BRESSLER,

                             Petitioners,

                     -against-                                     20-CV-4665 (CM)

                                                      ORDER DIRECTING PAYMENT OF FEE
CHAD WOLF, Secretary of the Department of
                                                            OR IFP APPLICATION
Homeland Security; TIM HOUGHTON, Acting
Director, New York District Office, United
States Citizenship and Immigration Services,

                             Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioners bring this petition for a writ of mandamus pro se. To proceed with a civil

action in this Court, Petitioners must either pay $400.00 in fees – a $350.00 filing fee plus a

$50.00 administrative fee – or, to request authorization to proceed without prepayment of fees,

each submit a signed in forma pauperis (IFP) application. See 28 U.S.C. §§ 1914, 1915.

       Petitioners submitted the petition without the filing fees or IFP applications. Within thirty

days of the date of this order, Petitioners must either pay the $400.00 in fees or each submit the

attached IFP application. The IFP applications should be labeled with docket number 20-CV-

4665 (CM). If the Court grants the IFP applications, Petitioners will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Petitioners and note service

on the docket. No summons shall issue at this time. If Petitioners comply with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If either petitioner

fails to comply with this order within the time allowed, that petitioner will be dismissed as a

party from this action.
           Case 1:20-cv-04665-CM Document 2 Filed 07/08/20 Page 2 of 2



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 8, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
